Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 07, 2017

The Court of Appeals hereby passes the following order:

A18A0151. YON JOO NAM v. SUNG HO CHUNG.

      Yon Joo Nam has filed a notice of direct appeal from the trial court’s order
awarding OCGA § 9-15-14 attorney fees. However, such awards are subject to the
discretionary appeal procedures. See OCGA § 5-6-35 (a) (10); Jones v. Padgett,
186 Ga. App. 362, 363 (2) (367 SE2d 88) (1988). Nam’s failure to comply with the
discretionary appeal requirements deprives this Court of jurisdiction to consider this
appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/07/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.